Name: Decision No 1/96 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 30 January 1996 adopting the implementing rules for the application of the competition provisions referred to in Article 64 (1) (i), (1) (ii) and (2) of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, and in Article 8 (1) (i), (1) (ii) and (2) of Protocol 2 on ECSC products to that Agreement
 Type: Decision
 Subject Matter: competition;  coal and mining industries;  European Union law;  Europe;  iron, steel and other metal industries;  European construction
 Date Published: 1996-02-09

 Avis juridique important|21996D0209(01)Decision No 1/96 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 30 January 1996 adopting the implementing rules for the application of the competition provisions referred to in Article 64 (1) (i), (1) (ii) and (2) of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, and in Article 8 (1) (i), (1) (ii) and (2) of Protocol 2 on ECSC products to that Agreement Official Journal L 031 , 09/02/1996 P. 0021 - 0024DECISION No 1/96 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part,of 30 January 1996 adopting the implementing rules for the application of the competition provisions referred to in Article 64 (1) (i), (1) (ii) and (2) of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, and in Article 8 (1) (i), (1) (ii) and (2) of Protocol 2 on ECSC products to that Agreement (96/133/EC) THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, and in particular Article 64 (3) thereof,Having regard to Protocol 2 on ECSC products to that Europe Agreement, and in particular Article 8 (3) thereof,Whereas Article 64 (3) of the Europe Agreement lays down the Association Council shall, within three years of the entry into force of the Agreement, adopt by decision the necessary rules for the implementation of paragraphs 1 and 2 of that Article;Whereas Article 8 (3) of Protocol 2 to the Europe Agreement lays down that the Association Council shall, within three years of the entry into force of the Agreement, adopt by decision the necessary rules for the implementation of paragraphs 1 and 2 of that Article,HAS DECIDED AS FOLLOWS:Sole Article The implementing rules for the application of the competition provisions referred to in Article 64 (1) (i), (1) (ii) and (2) of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, and in Article 8 (1) (i), (1) (ii) and (2) of Protocol 2 on ECSC products to that Agreement, as set out in the Annex to this Decision, are hereby adopted.Done at Brussels, 30 January 1996.For the Association CouncilThe PresidentJ. ZIELENIEC